 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

THIS AGREEMENT, dated as of [●], is by and between P.H. Glatfelter Company, a
Pennsylvania corporation (the “Company”), and [●] (the “Indemnitee”).

WHEREAS, the Indemnitee is currently serving in one or more capacities as a
director or officer of the Company or, at the request of, for the convenience
of, or to represent the interests of, the Company, as a director, officer,
employee, fiduciary, trustee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to or on behalf of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted in today’s environment against
directors and officers of publicly-traded companies;

WHEREAS, the Company has determined that preserving and enhancing its ability to
retain and attract as directors and officers the most capable persons available
is in the best interests of the Company and its shareholders;

WHEREAS, the Company does not want capable persons available to serve as
directors and/or officers of the Company to be dissuaded from serving in such
roles due to concerns related to the increased corporate litigation that has
subjected directors and/or officers of publicly-traded companies to litigation
risks and expenses;

WHEREAS, Sections 1741 and 1742 of the PBCL (as defined below) empower the
Company to indemnify any person who is or was serving as a representative of the
Company, or who is or was serving at the request of the Company, as a
representative of another corporation or enterprise;

WHEREAS, Section 1746 of the PBCL and the Amended and Restated Bylaws (the
“Bylaws”) expressly provide that the indemnification provisions set forth in the
PBCL and the Bylaws, respectively, are not exclusive and thereby contemplate
that contracts may be entered into between the Company and members of the
Company's Board of Directors, officers and other persons with respect to
indemnification;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurances of Indemnitee’s rights to indemnification against litigation risks
and expenses and to the advancement of expenses (regardless of, among other
things, any amendment to the Articles of Incorporation (the “Articles”) or the
Bylaws, or any change in the ownership of the Company or the composition of its
Board of Directors);

WHEREAS, the Company and Indemnitee desire to enter into this Agreement in order
to induce the Indemnitee to continue to serve the Company and in consideration
for

 

--------------------------------------------------------------------------------

 

such continued service, and for Indemnitee to rely upon the rights afforded
under this Agreement in continuing to serve, or act on behalf of, the Company;
and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification, advancement of expenses and any other rights provided to, or
for the benefit of, the Indemnitee by the Articles, the Bylaws, the PBCL or
other applicable law and any resolutions adopted pursuant thereto and shall not
be deemed a substitute thereof, nor to diminish or abrogate any rights of
Indemnitee thereunder;

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the Company and the Indemnitee agree as follows:

1.Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

 

(a)

Agreement:  means this Indemnification Agreement, as amended from time to time
hereafter.

 

(b)

Board of Directors:  means the Board of Directors of the Company.

 

(c)

A Change in Control shall be deemed to have occurred upon any of the following
events:

(i) A merger, recapitalization, consolidation, or other similar transaction to
which the Company is a party, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the surviving entity
or a parent thereof are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately
before the transaction;

(ii)A sale, transfer or disposition of all or substantially all of the Company’s
assets, unless securities representing at least 50% of the combined voting power
of the then-outstanding securities of the entity acquiring the Company’s assets
or parent thereof are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately
before the transaction;

(iii)  A merger, recapitalization, consolidation or other transaction to which
the Company is a party or the sale, transfer or other disposition of all or
substantially all of the Company’s assets if, in either case, the members of the
Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring

2

 

--------------------------------------------------------------------------------

 

the Company’s assets, as the case may be, or a parent thereof (for this purpose,
any change in the composition of the Company’s Board of Directors that is
anticipated or pursuant to an understanding or agreement in connection with a
transaction will be deemed to have occurred at the time of the transaction); or

(iv)  During any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors ceases for any reason to be composed of
individuals (i) who were members of the Board of Directors on the first day of
such period, (ii) whose election or nomination to the Board of Directors was
approved by individuals referred to in clause (i) of this paragraph constituting
at the time of such election or nomination at least a majority of the Board of
Directors, or (iii) whose election or nomination to the Board of Directors was
approved by individuals referred to in clauses (i) and (ii) of this paragraph
constituting at the time of such election or nomination at least a majority of
the Board of Directors.

 

(d)

Exchange Act: means the Securities Exchange Act of 1934, as amended.

 

(e)

Expenses: means all direct and indirect losses, liabilities, damages, expenses,
including fees and expenses of attorneys, fees and expenses of accountants,
court costs, transcript costs, fees and expenses of experts, witness fees and
expenses, travel expenses, printing and binding costs, telephone charges,
delivery service fees, the premium, security for, and other costs relating to
any bond (including cost bonds, appraisal bonds, or their equivalents),
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes assessed on a person with respect to an employee benefit plan, and amounts
paid or payable in connection with any judgment, award or settlement, including
any interest, assessments, any federal, state, local or foreign taxes imposed as
a result of the actual or deemed receipt of any indemnification or expense
advancement payments, and all other disbursements or expenses incurred in
connection with (i) the investigation, preparation, prosecution, defense,
settlement, mediation, arbitration and appeal of a Proceeding (as defined
below), (ii) serving as an actual or prospective witness, or preparing to be a
witness in a Proceeding, or other participation in, or other preparation for,
any Proceeding, or otherwise being asked to participate in or respond to any
discovery related to a Proceeding, (iii) any compulsory interviews or
depositions related to a Proceeding, (iv) any non-compulsory interviews or
depositions related to a Proceeding, subject to the person receiving advance
written approval by the Company to participate in such interviews or
depositions, (v) responding to, or objecting to, a request to

3

 

--------------------------------------------------------------------------------

 

 

provide discovery in any Proceeding, and (vi) establishing or enforcing a right
to indemnification under this Agreement, the Bylaws, the Articles, applicable
law or otherwise. Expenses shall also include any federal, state, local and
foreign taxes imposed on such person as a result of the actual or deemed receipt
of any payments under this Agreement.

 

(f)

Indemnifiable Event: means any event or occurrence, whether occurring before, on
or after the date of this Agreement, related to or arising out of the fact that
the Indemnitee is or was serving in an Official Capacity, or by reason of an
action or inaction by the Indemnitee in any such Official Capacity, whether the
basis of such Proceeding is an alleged action in an Official Capacity or in any
other capacity while serving in an Official Capacity and whether or not serving
in any Official Capacity at the time any Expenses are incurred for which
indemnity or Expense Advance (as defined below) can be provided under this
Agreement.

 

(g)

Independent Counsel: means a law firm, a member of a law firm, or an independent
practitioner, that is experienced in matters of Pennsylvania corporate law and
neither currently is, nor in the five (5) years previous to its selection has
been, retained to represent (i) the Company or the Indemnitee in any matter
material to either such party (other than with respect to matters concerning the
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements) or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above.

 

(h)

Official Capacity: means any and all past, present or future service by an
Indemnitee as a director, officer, employee or agent of the Company or, at the
request of, for the convenience of, or to represent the interests of, the
Company, as a director, officer, employee, fiduciary, trustee, agent or other
representative of an Other Enterprise (as defined below).

 

(i)

Other Enterprise: means another corporation, partnership, limited liability
company, joint venture, trust, association or other enterprise, whether for
profit or not-for-profit, including any subsidiaries of the Company, any
entities formed by the Company and any employee benefit plans maintained or
sponsored by the

4

 

--------------------------------------------------------------------------------

 

 

Company where the Indemnitee is serving at the request of the Company in any
capacity.

 

(j)

Person:  means any individual, corporation (profit or not-forprofit), firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity.

 

(k)

Proceeding: means any threatened, asserted, pending or completed claim, action,
suit, investigation (including any internal investigation), inquiry, hearing,
mediation, arbitration, other alternative dispute mechanism or any other
proceeding, whether civil, criminal, administrative, regulatory, arbitrative,
legislative, investigative or otherwise and whether formal or informal, or any
appeal of any kind therefrom, including an action initiated by the Indemnitee to
enforce Indemnitee’s rights to indemnification or Expense Advance (as defined
below) under this Agreement or any provision of the Articles, the Bylaws, the
PBCL or other applicable law, and whether instituted by or in the right of the
Company, a governmental agency, the Board of Directors, any authorized committee
thereof, a class of the Company’s security holders or any other party, and
whether made pursuant to federal, state or other law, or any inquiry, hearing or
investigation (including any internal investigation), whether formal or
informal, whether instituted by or in the right of the Company, a governmental
agency, the Board of Directors, any committee thereof, a class of the Company’s
security holders, or any other party that the Indemnitee believes might lead to
the institution of any such proceeding.

 

(l)

“Serving at the request of the Company:” means any service to the Company or an
Other Enterprise by the Indemnitee in Indemnitee's Official Capacity at the
request of, for the convenience of, or to represent the interests of, the
Company or any subsidiary of the Company. For the purposes of this Agreement,
Indemnitee's service in Indemnitee's Official Capacity to the Company or an
Other Enterprise shall be presumed to be “Service at the Request of the
Company,” unless it is conclusively determined to the contrary by a majority
vote of the directors of the Company then in office, excluding, if applicable,
the Indemnitee. With respect to such determination, it shall not be necessary
for Indemnitee to show any actual or prior request by the Company or its Board
of Directors for such service to the Company or an Other Enterprise.

5

 

--------------------------------------------------------------------------------

 

2.Agreement to Indemnify; Advancement of Expenses.

(a)Indemnification. Except as provided in Section 2(c) below, in the event that
the Indemnitee was, is or becomes subject to, a party to or witness or other
participant in, or is threatened to be made subject to, a party to or witness or
other participant in, a Proceeding arising by reason of (or arising in part out
of) an Indemnifiable Event, including, but not limited to, Proceedings brought
by or in the right of the Company, Proceedings brought by third parties, and
Proceedings in which the Indemnitee is solely a witness, the Company shall
indemnify the Indemnitee, or cause such Indemnitee to be indemnified, to the
fullest extent permitted by the Pennsylvania Business Corporation Law, as the
same exists now or as it may be hereinafter amended (the “PBCL”), but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the PBCL permitted the
Company to provide prior to such amendment, against any and all Expenses
actually and reasonably incurred by the Indemnitee or on his or her behalf in
connection with such Proceedings. If, in regard to any such Expenses, (i) the
Indemnitee shall be entitled to indemnification pursuant to Section 2(h) or
Section 4, (ii) no determination with respect to the Indemnitee’s entitlement to
indemnification is legally required as a condition to indemnification of the
Indemnitee hereunder, or (iii) the Indemnitee has been determined pursuant to
Section 2(e) to be entitled to indemnification hereunder, then payments of such
Expenses shall be made as soon as practicable but in any event no later than
thirty (30) calendar days after the later of (A) the date on which written
demand is presented to the Company pursuant to Section 2(d) or (B) the earliest
date on which the applicable criterion specified in clause (i), (ii) or (iii) of
this Section 2(a) is satisfied.

(b)Advancement of Expenses. Expenses incurred by or on behalf of the Indemnitee
in connection with any Proceeding arising by reason of (or arising in part out
of) an Indemnifiable Event shall be paid by the Company in advance of the final
disposition of such Proceeding (“Expense Advance”). Except as provided in the
following sentence, the Company shall promptly pay the amount of such Expenses
to the Indemnitee, but in no event shall such payment be made later than ten
(10) business days after the receipt by the Company of a written statement or
statements from the Indemnitee requesting such advance or advances pursuant to
this Section 2(b), together with a reasonable accounting of such Expenses. The
right to Expense Advance shall not apply to any Proceeding against an officer,
director or other agent of the Company brought by the Company and approved by a
majority of the authorized members of the Board of Directors which alleges
willful misappropriation of corporate assets by such officer, director or other
agent, wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such officer’s, director’s or other agent’s
duty to the Company or its shareholders. The obligation of the Company to make
an Expense Advance pursuant to this Section 2(b) shall be conditioned upon
delivery to the Company of an undertaking in writing by or on behalf of the
Indemnitee in which the Indemnitee undertakes and agrees to repay to the Company
any advances made pursuant to this Section 2(b) if and to the extent that it
shall ultimately be determined (in accordance with this Section 2 or by final
judicial determination from which there is no further right to appeal, as
applicable) that the Indemnitee is not entitled to be indemnified

6

 

--------------------------------------------------------------------------------

 

by the Company for such amounts. The Company shall make the advances
contemplated by this Section 2(b) regardless of the Indemnitee’s financial
ability to make repayment, and regardless of whether indemnification of the
Indemnitee by the Company will ultimately be required. Any advances pursuant to
this Section 2(b) shall be unsecured and interest-free. Except as expressly set
forth in this Section 2(b), the Company shall not impose on the Indemnitee
additional conditions to Expense Advance or require from the Indemnitee
additional undertakings regarding repayment. Advancements shall include any and
all reasonable Expenses incurred pursuing an action to enforce the Indemnitee’s
right of Expense Advance pursuant to this Agreement or any provision of the
Articles, the Bylaws, the PBCL or other applicable law, including Expenses
incurred preparing and forwarding statements to the Company to support the
Expenses Advances claimed pursuant to this Agreement.  

(c)Indemnification Exclusions. Notwithstanding anything in this Agreement to the
contrary, the Indemnitee shall not be entitled to indemnification pursuant to
this Agreement:

(i) in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee (which shall not be deemed to include counterclaims or
affirmative defenses), including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company, any entity that the Company
controls, any of the directors, officers, or employees thereof, other
indemnitees or any third party, unless (A) the Company has joined in or the
Board of Directors, by an affirmative vote of a majority of the Board of
Directors, has expressly authorized or expressly consented, either before or
after the commencement of the Proceeding, to the commencement of such
Proceeding, (B) it is a Proceeding referenced in Section 2(f) or 3 below, (C)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under the PBCL or other applicable law, or (D)
otherwise required by applicable law;

(ii) if a final adjudication by a court of competent jurisdiction from which
there is no further right to appeal determines that such indemnification is
prohibited by applicable law;

(iii)on account of any Proceeding for an accounting of profits made from the
purchase and sale (or sale and purchase) by the Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

(iv) on account of any Proceeding for any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by the Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act);

7

 

--------------------------------------------------------------------------------

 

(v) related to any potential or actual violations of Section 13(d) of the
Exchange Act or the rules and regulations thereof; or

(vi) as limited by Section 17 of this Agreement.

Notwithstanding any other provision of this Agreement to the contrary, no
indemnification shall be provided hereunder to any such person if a final
adjudication by a court of competent jurisdiction adverse to the Indemnitee, and
from which there is no further right to appeal, establishes that (i) his or her
acts were committed in bad faith or were the result of active and deliberate
dishonesty and, in either case, such conduct was material to the cause of action
so adjudicated, (ii) he or she received an Improper Personal Benefit (as defined
below), or (iii) with respect to any criminal action or proceeding, including,
but not limited to, any violations of the U.S. federal securities laws, he or
she had reasonable cause to believe his or her conduct was unlawful. “Improper
Personal Benefit” shall mean a person’s receipt of a personal gain in fact by
reason of a person’s Official Capacity of a financial profit, monies or other
advantage not also accruing to the benefit of the Company or to the shareholders
generally and which is unrelated to his or her usual compensation by the Company
for serving as a director or officer, including, but not limited to, (1) the
diversion of a corporate opportunity, and (2) the use or communication of
confidential information relating to the Company or its business or affairs for
the purpose of generating a profit from trading in the Company’s securities or
providing a benefit to a third party, including, without the express written
consent of the Board of Directors, assisting a third party who is seeking to
change the composition of the Board of Directors, management of the Company or
the policies or strategic direction of the Company.

(d)Request for Indemnification. To obtain indemnification under this Agreement,
the Indemnitee shall deliver to the Secretary of the Company a written request
for indemnification, including therein or therewith such documentation and
information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification hereunder. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, notify the Board of Directors in
writing that the Indemnitee has requested indemnification.

(e)Determination of an Indemnitee’s Right to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to the first sentence of
Section 2(d), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods: (i) by majority vote of a quorum consisting of
directors who are not parties to such Proceeding (“Disinterested Directors”),
(ii) if such a quorum of Disinterested Directors cannot be obtained, by majority
vote of a committee duly designated by the Board of Directors (all directors,
whether or not Disinterested Directors, may participate in such designation)
consisting solely of two or more Disinterested Directors, (iii) if such a
committee cannot be designated, by any Independent Counsel selected (A) by the
Board of Directors (as prescribed in clause (i) above), (B) by the committee of
the Board of Directors (as prescribed in clause (ii) above) or (C) if a quorum
of the Board of Directors

8

 

--------------------------------------------------------------------------------

 

cannot be obtained under clause (i) above and the committee cannot be designated
under clause (ii) above, by majority vote of the full Board of Directors (in
which directors who are parties to the Proceeding may participate), in a written
opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee, or (iv) if such Independent Counsel determination cannot be
obtained, by majority vote of a quorum of shareholders consisting of
shareholders who are not parties to such Proceeding, or if no such quorum is
obtainable, by a majority vote of shareholders who are not parties to such
Proceeding, using its best efforts to make such determination as promptly as is
reasonably practicable under the circumstances, that the Indemnitee is entitled
to be indemnified under applicable law. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within thirty (30) calendar days after such determination. The Indemnitee
shall reasonably cooperate with the Person or Persons making such determination
with respect to the Indemnitee’s entitlement to indemnification, including
providing to such Person or Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) actually and reasonably incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. Any determination by the Company (including
by its directors, shareholders or any Independent Counsel) otherwise (that the
Indemnitee is entitled to indemnification) shall be conclusive and binding on
the Company and the Indemnitee. The Company agrees that all costs incurred by
the Company in making the determination under this Section 2(e) shall be borne
solely by the Company, including, but not limited to, the costs of legal counsel
(including any Independent Counsel serving under this Section 2(e)), proxy
solicitations and judicial determinations.  

(f)Enforcement of Rights. If (x) the Company (including by its directors,
shareholders or any Independent Counsel) determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, (y) any
amount of Expenses is not paid in full by the Company according to Section 2(a)
after a determination is made pursuant to Section 2(e) that the Indemnitee is
entitled to be indemnified, or (z) any amount of Expense Advance is not paid in
full by the Company according to Section 2(b) after a request and an undertaking
pursuant to Section 2(b) have been received by the Company, in each case, the
Indemnitee shall have the right to commence litigation in any court in the
Commonwealth of Pennsylvania having subject matter jurisdiction thereof and in
which venue is proper, either challenging any such determination, which shall
not be binding, or any aspect thereof (including the legal or factual bases
therefor), seeking to recover the unpaid amount of Expenses or Expense Advance,
as applicable, and otherwise to enforce the Company’s obligations under this
Agreement. The Company hereby consents to service of process and to appear in
any such proceeding. If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any such judicial proceeding shall be
conducted in all respects as a de novo trial, on the merits, any determination
that the Indemnitee is not entitled to be

9

 

--------------------------------------------------------------------------------

 

indemnified under applicable law shall not be binding on, and shall not
prejudice the Indemnitee, the Indemnitee shall continue to be entitled to
receive Expense Advance, and the Indemnitee shall not be required to reimburse
the Company for any Expense Advance, unless and until a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that the Indemnitee is not entitled to be so indemnified
under applicable law. The Company shall also be solely responsible for paying
all costs incurred by it in defending any Proceeding made pursuant to this
Section 2(f) challenging its determination or seeking its payment.

(g)Binding Nature of a Determination. If a Determination shall have been made
pursuant to Section 2(e) that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to Section 2(f).

(h)Effect of the Indemnitee Being Successful on the Merits. To the extent that
the Indemnitee has been successful on the merits or otherwise, either in defense
of any Proceeding relating in whole or in part to an Indemnifiable Event or in
defense of any claim, issue or matter therein, including dismissal without
prejudice, or  in prosecution of any Proceeding to enforce the Company’s
obligations under this Agreement pursuant to Section 2(f), the Indemnitee shall
be indemnified by the Company against all Expenses actually and reasonably
incurred in connection therewith, notwithstanding an earlier determination by
the Company (including by its directors, shareholders or any Independent
Counsel) that the Indemnitee is not entitled to indemnification under applicable
law. For purposes of this Agreement, the term “successful on the merits or
otherwise” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of any Proceeding against
the Indemnitee without any express finding of liability or guilt against the
Indemnitee, (ii) the expiration of one-hundred twenty (120) calendar days after
the making of any claim or threat of a Proceeding without the institution of the
same and without any promise or payment made to induce a settlement, and (iii)
the settlement of any Proceeding pursuant to which the Indemnitee is obligated
to pay less than $100,000.

3.Indemnification for Expenses of the Indemnitee in Enforcing Rights. To the
fullest extent allowable under the PBCL and other applicable law, the Company
shall also indemnify, or cause the indemnification of, the Indemnitee against
any and all Expenses and, if requested by the Indemnitee, shall advance such
Expenses to the Indemnitee subject to and in accordance with Sections 2(b) and
(f), which are actually and reasonably incurred by the Indemnitee in connection
with any Proceeding brought by the Indemnitee for (i) indemnification or an
Expense Advance by the Company under any provision of this Agreement, under any
other agreement that the Indemnitee is a party to, or under any provision of the
Articles, the Bylaws, the PBCL or other applicable law now or hereafter in
effect, in each case, relating to the Indemnitee’s rights to indemnification or
Expense Advance, and/or (ii) recovery under any director’s and officer’s
liability or other insurance policies maintained by the Company, regardless of,
in the case of (i) or (ii), whether the Indemnitee ultimately is determined to
be entitled to such indemnification, Expense Advance or insurance recovery, as
the case may be. The Indemnitee shall be required to reimburse the Company in
the event that a final judicial

10

 

--------------------------------------------------------------------------------

 

determination is made that any such Proceeding brought by the Indemnitee was
frivolous or was not made in good faith.

4.Partial Indemnity.  If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses in respect of a Proceeding relating in whole or in part to an
Indemnifiable Event but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled hereunder.

5.Burdens of Proof and Persuasion.  In any judicial proceeding brought under
Section 2(f) above, the Company shall have the burden of proof and the burden of
persuasion to establish, by clear and convincing evidence, that the Indemnitee
is not entitled to indemnification or Expense Advance pursuant to this
Agreement.

6.Presumptions and Effect of Certain Proceedings.

(a)In connection with any determination, pursuant to Section 2(e), concerning
the Indemnitee’s right to indemnification, the Person or Persons making such
determination shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification under this Agreement if
the Indemnitee has submitted a request for indemnification in accordance with
Section 2(d) above, and, except where any required undertaking under Section
2(b) has not been delivered to the Company, anyone seeking to overcome this
presumption shall have the burden of proof and burden of persuasion, by clear
and convincing evidence.

(b)The Indemnitee shall be deemed to have met the applicable standard of conduct
and to be entitled to indemnification under the PBCL for any action or omission
to act undertaken (i) in good faith reliance upon the records of the Company,
including its financial statements, or upon information, opinions, reports or
statements furnished to the Indemnitee by the officers or employees of the
Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (ii) on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants; provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the
Company.  In addition, the knowledge and/or actions, or failures to act, of any
director, officer, agent or employee of the Company or an Other Enterprise shall
not be imputed to the Indemnitee for purposes of determining the right to
indemnification or advancement of Expenses under this Agreement. Whether or not
the foregoing provisions of this Section 6(b) are satisfied, it shall in any
event be presumed that the Indemnitee has at all times acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion, by clear and convincing
evidence.  

(c)For purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or

11

 

--------------------------------------------------------------------------------

 

upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

7.Failure to Act Not a Defense.  Neither the failure of the Company (including
by its directors, shareholders or any Independent Counsel) to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
(including by its directors, shareholders or any Independent Counsel) that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense in any action brought under Section 2(f)
hereof to the Indemnitee’s claim for indemnification or Expense Advance or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

8.Access to Information. Indemnitee shall be entitled to access such information
in the possession of the Company as may be reasonably necessary to enforce
Indemnitee’s rights under this Agreement.

9.Nonexclusivity, Etc.  The rights of the Indemnitee hereunder to
indemnification and Expense Advance shall be in addition to, but not exclusive
of, any other rights the Indemnitee may have at any time under the Bylaws or the
Articles, the PBCL, other applicable law, any insurance policy where the
Indemnitee is an insured thereunder or any other agreement, vote of shareholders
or directors (or a committee of directors), or otherwise, both as to actions in
Indemnitee’s Official Capacity and as to actions in any other capacity. The
right to be indemnified or to receive advancement of Expenses under this
Agreement (i) is a contract right based upon good and valuable consideration,
pursuant to which Indemnitee may sue to enforce, (ii) is and is intended to be
retroactive and shall be available as to events occurring prior to the date of
this Agreement, and (iii) shall continue after any rescission or restrictive
modification of this Agreement as to events occurring prior thereto.

10.Change in Applicable Law. To the extent that a change in the PBCL or the
interpretation thereof (whether by statute or judicial decision) permits broader
indemnification or advancement of Expenses than is provided under the terms of
the Articles, the Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change in law. In the event of any change in the PBCL (whether
by statute or judicial decision) which narrows the right of a corporation
incorporated in the Commonwealth of Pennsylvania to indemnify a member of its
board of directors, an officer, or other agent, such changes, to the extent not
required by applicable law to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

11.Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

12

 

--------------------------------------------------------------------------------

 

(a)Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b)Enforceability. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

12.Maintenance of D&O Insurance.  

(a)The Company represents that it presently has in force and effect directors’
and officers’ liability insurance covering the directors and certain officers of
the Company (“D&O Insurance”) as set forth on Annex A hereto (the “Insurance
Policies”).  The Company further represents that the Indemnitee is covered as an
insured under the Insurance Policies.

(b)The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing D&O
Insurance. Among other considerations, the Company will weigh the costs of
obtaining such D&O Insurance coverage against the protection afforded by such
coverage. All decisions as to whether and to what extent the Company maintains
D&O Insurance shall be made by the Board of Directors in its sole and absolute
discretion.

(c)In all policies of D&O Insurance, the Indemnitee shall, at all times, be
covered as an insured in such a manner as to provide the Indemnitee with the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if the Indemnitee is a director; or as are accorded to the
most favorably insured of the Company’s officers, if the Indemnitee is not a
director of the Company but is an officer.

(d)Notwithstanding the foregoing, except as provided in Section 12(b) and as
provided below in Section 12(f) in the event of a Change in Control, the Company
shall have no obligation pursuant to this Agreement to obtain or maintain D&O
Insurance coverage at least comparable to that provided by the Insurance
Policies.

(e)Promptly after (i) learning of facts and circumstances which may give rise to
a Proceeding, the Company shall notify its D&O Insurance carriers, if such
notice is required by the applicable insurance policies, and any other insurance
carrier providing applicable insurance coverage to the Company, of such facts
and circumstances, or (ii) receiving notice of a Proceeding, whether from the
Indemnitee, or otherwise, the Company shall give prompt notice to its D&O
Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Company, in the case of (i) and

13

 

--------------------------------------------------------------------------------

 

(ii), in accordance with the requirements of the respective insurance policies.
The Company shall, thereafter, take all necessary or appropriate action to cause
such insurance carriers to pay, on behalf of the Indemnitee, all Expenses
incurred or to be incurred, and liability incurred, by the Indemnitee with
respect to such Proceeding, in accordance with the terms of the applicable
insurance policies.

(f)At or prior to any Change in Control, the Company shall obtain a prepaid,
fully-earned and non-cancellable “tail” directors’ and officers’ liability
insurance policy in respect of acts or omissions occurring at or prior to the
Change in Control with a claims period of six (6) years from the effective date
of the Change in Control, covering the Indemnitee, to the extent that the
Indemnitee is covered by D&O Insurance immediately prior to the Change in
Control, with the coverage and amounts and containing terms and conditions that
are not less advantageous to the directors and officers of the Company and its
subsidiaries than those of the D&O Insurance in effect immediately prior to such
Change in Control. Any such tail policy may not be amended, modified, cancelled
or revoked after the Change in Control by the Company or any successor thereto
in any manner that is adverse to the Indemnitee. 

13.Covenant Not To Sue, Limitation of Actions and Release of Claims.  No legal
action shall be brought and no cause of action shall be asserted by or in the
right of the Company (or any of its subsidiaries) against the Indemnitee, the
Indemnitee’s spouse, heirs, executors, or personal or legal representatives,
administrators or estate after the expiration of two (2) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two (2) year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

14.Modifications and Waiver.  Except as provided in Section 10 with respect to
changes in the PBCL that broaden the right of Indemnitee to be indemnified by
the Company and Section 15 which provides for the Indemnitee to be afforded the
benefit of a more favorable term or terms included in other indemnification
agreements, no supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be binding unless in the form of a
writing signed by the party against whom enforcement of the waiver is sought, or
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing
waiver.  

15.More Favorable Indemnification Agreements. In the event the Company or any of
its subsidiaries enters into an indemnification agreement with another director
or officer of the Company or any of its subsidiaries containing a term or terms
more favorable to the Indemnitee than the terms contained herein, the Indemnitee
shall be afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein.

14

 

--------------------------------------------------------------------------------

 

16.Subrogation.  In the event of any payment to or on behalf of Indemnitee under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of contribution or recovery of the Indemnitee against other
persons, and the Indemnitee shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents reasonably necessary to enable the
Company effectively to bring suit to enforce such rights.  

17.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
the Indemnitee has otherwise actually received payment (whether under any
statute, insurance policy, any provision of the Bylaws, any provision of the
Articles, vote of shareholders or directors (or a committee of directors),
determination of Independent Counsel, other agreement or otherwise) of the
amounts otherwise indemnifiable hereunder. The Company’s obligation of
indemnification or Expense Advance hereunder to the Indemnitee who is or was
serving at the request of, for the convenience of, or to represent the interests
of, the Company as a director, officer, trustee, partner, managing member,
fiduciary, Board of Directors’ committee member, employee, agent or other
representative of any other Person shall be reduced by any amount the Indemnitee
has actually received as indemnification or advancement of Expenses from such
Person.

18.Notification and Defense of Proceedings.  

(a)As soon as reasonably practicable after receipt by the Indemnitee of written
notice that he or she is a party to or a participant (as a witness or otherwise)
in any Proceeding or of any other matter in respect of which the Indemnitee
intends to seek indemnification or Expense Advance hereunder, the Indemnitee
shall provide to the Secretary of the Company written notice thereof, including
the nature of and the facts underlying such Proceeding or matter. The omission
by the Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to the Indemnitee hereunder or otherwise unless the
Company is materially prejudiced by such omission.  

(b)The Company shall be entitled, at its option and expense, either to
participate in the defense of any Proceeding relating to an Indemnifiable Event
or, upon written notice to the Indemnitee, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee and after delivery of such
notice, the Company shall not be liable to the Indemnitee under this Agreement
for any fees or expenses of counsel subsequently incurred by the Indemnitee with
respect to such Proceeding; provided that (i) the Indemnitee shall have the
right to retain separate counsel in respect of such Proceeding at the
Indemnitee’s expense or, if previously authorized in writing by the Company, at
the Company’s expense, and (ii) if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (A) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (B) the named parties in any such
Proceeding (including any impleaded parties) include the Company or any
subsidiary of the Company and the Indemnitee, and the Indemnitee reasonably
concludes that there may be one or more legal

15

 

--------------------------------------------------------------------------------

 

defenses available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company, or (C) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Proceeding) at the Company’s
expense.  

(c)The Company shall not be liable to the Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding relating to an Indemnifiable
Event effected without the Company’s prior written consent and the Company shall
not, without the prior written consent of the Indemnitee, effect any settlement
of any Proceeding relating to an Indemnifiable Event which the Indemnitee is or
has been threatened to be made a party or has otherwise been a participant in
such Proceeding, including, but not limited to, as a witness, unless such
settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on all claims that
are the subject matter of such Proceeding; provided that neither the Company nor
the Indemnitee shall unreasonably withhold its or his or her consent to any
proposed settlement; and provided that the Indemnitee may withhold consent to
any settlement or compromise which (i) includes an admission of fault on the
part of the Indemnitee or (ii) does not include, as an unconditional term
thereof, the full release of the Indemnitee from all liability in respect of the
Proceeding, which release shall be in form and substance reasonably satisfactory
to the Indemnitee.

19.Contribution.  

(a)Whether or not the indemnification provided in Section 2 of this Agreement is
available, in respect of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in the Proceeding that is the basis
for the Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring the
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in the
Proceeding that is the basis for the Proceeding) unless such settlement provides
for a full and final release of all claims asserted against the Indemnitee,
which release shall be in form and substance reasonably satisfactory to the
Indemnitee.  

(b)Without diminishing or impairing the obligations of the Company set forth in
Section 19(a), if, for any reason, the Indemnitee shall elect or be required to
pay all or any portion of any judgment or settlement relating to any Proceeding
in which the Company is jointly liable with the Indemnitee (or would be if
joined in such Proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company other than the Indemnitee
who are jointly liable with the Indemnitee (or would be if joined in

16

 

--------------------------------------------------------------------------------

 

such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to applicable law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and the
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such  Proceeding), on the one hand, and the Indemnitee, on
the other hand, shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.

(c)The Company hereby agrees to fully indemnify and hold the Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
the Indemnitee.

20.Services of Indemnitee. This Agreement shall not be deemed to constitute an
agreement of employment between the Company or any of its affiliates and any
Indemnitee nor shall it impose any obligation on the Indemnitee or the Company
or any of its affiliates to continue the Indemnitee’s service to the Company.
The Indemnitee specifically acknowledges that the Indemnitee’s employment with
the Company or any of its affiliates is at will, and that the Indemnitee may be
discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a written
employment or similar agreement between the Indemnitee and the Company or any of
its affiliates or other applicable formal severance policies duly adopted by the
Board of Directors or other employer of the  Indemnitee. The Indemnitee, if a
member of the Board of Directors, hereby agrees to serve or continue to serve as
a director of the Company, for so long as the Indemnitee is duly elected or
appointed or until the Indemnitee tenders his or her resignation or is removed
in accordance with the Articles, the Bylaws and applicable law.  

21.Binding Effect, Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of applicable law) and (b) binding on and shall inure to the benefit
of the personal and legal representatives, spouses, heirs, executors and
administrators of the Indemnitee. This Agreement shall continue in effect for
the benefit of the Indemnitee and such personal and legal representatives,
assigns, spouses, heirs, executors and administrators regardless of whether the
Indemnitee continues to serve as an officer, director or other representative or
agent of the Company or any other Person at the request of the Company. The
Company shall

17

 

--------------------------------------------------------------------------------

 

require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a significant portion,
of the business and/or assets of the Company and/or its subsidiaries, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. Except as otherwise provided in this Section 21,
neither this Agreement nor any duties or responsibilities pursuant hereto may be
assigned by the Company to any other Person without the express prior written
consent of the Indemnitee.

22.Entire Agreement.  This Agreement constitute the entire agreement between the
parties hereto with respect to the matters covered hereby, and any other prior
or contemporaneous oral or written understandings or agreements with respect to
the matters covered hereby are expressly superseded by this Agreement,
including, but not limited to, any previous forms of director’s and officer’s
indemnification agreements adopted by the Board of Directors and/or entered into
by the Company with the Indemnitee; provided, however, that this Agreement is
supplemental to and in furtherance of the rights provided to, or for the benefit
of, the Indemnitee, by the Articles, the Bylaws, the PBCL, any other applicable
law and any insurance policy where the Indemnitee is an insured thereunder, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of the Indemnitee thereunder.

23.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable by any court of competent jurisdiction
for any reason whatsoever, (i) the validity, legality and enforceability of the
remaining provisions of this Agreement (including all portions of any paragraph
of this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and shall remain enforceable to
the fullest extent permitted by applicable law, and (ii) to the fullest extent
possible, the provisions of this Agreement (including all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall be construed or deemed reformed so as to give
the maximum effect to the intent of the parties hereto manifested by the
provision held invalid, illegal or unenforceable and to give the maximum effect
to the unaffected terms of this Agreement.

24.Specific Performance.  The Company and the Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that the Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that, by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that the Indemnitee
shall be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertakings in connection
therewith. The Company acknowledges that in the absence of

18

 

--------------------------------------------------------------------------------

 

a waiver, a bond or undertaking may be required of Indemnitee by the court, and
the Company hereby waives any such requirement of such a bond or undertaking.

25.Notices.  All notices, requests, demands, consents and other communications
hereunder to any party shall be in writing and either delivered in person or
sent by U.S. mail, overnight courier or by e-mail or other electronic
transmission, addressed to such party at the address set forth below or such
other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties, and shall be
effective only upon receipt by such party:

 

(a)

If to the Company, to:  

P.H. Glatfelter Company

96 South George Street, Suite 500

York, PA 17401-1434

Attention:  Kent K. Matsumoto, Esq.

Vice President, General Counsel & Corporate Secretary

Fax:  +1.717.846.7208

E-mail:  kent.matsumoto@glatfelter.com

 

 

(b)

If to the Indemnitee, to the address set forth on Annex B hereto.

26.Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Delivery of an executed
counterpart’s signature page of this Agreement, by facsimile, electronic mail in
portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, has the
same effect as delivery of an executed original of this Agreement for all
purposes. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

27.Headings.  The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

28.Conflict With Governing Documents. To the fullest extent permitted by the
PBCL and other applicable law, in the event of a conflict between the terms of
this Agreement and the terms of the Articles or the Bylaws, the terms of this
Agreement shall govern and prevail.

29.Cooperation and Intent.  The Company shall cooperate in good faith with the
Indemnitee and use its best efforts to ensure that, to the fullest extent
permitted by the PBCL and other applicable law, the Articles, the Bylaws and the
terms of this Agreement, the Indemnitee is indemnified and/or reimbursed for
Expenses described herein and receives the Expense Advance.

30.Noninterference. The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall

19

 

--------------------------------------------------------------------------------

 

not take or fail to take any other action if such action or failure would
reasonably be expected to have the effect of prohibiting or otherwise
interfering, with the performance of the Company’s indemnification, advancement
of Expenses or other obligations under this Agreement.

31.Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, any action under Section 2(f) above,
that the provisions of this Agreement are not valid, binding or enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in any judicial proceeding that the Company is bound by all the provisions of
this Agreement.

32.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the Commonwealth of
Pennsylvania, as applied to contracts between residents of the Commonwealth of
Pennsylvania entered into and to be performed entirely within such state without
giving effect to the principles of conflicts of choice of laws of such state or
any other jurisdiction that would require the application of the laws of another
jurisdiction.

33.Consent to Jurisdiction.  The Company and the Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought exclusively in a state court of
the Commonwealth of Pennsylvania, and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of such Commonwealth of Pennsylvania state
court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such action or proceeding in such Commonwealth of Pennsylvania state court, and
(iv) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in such Commonwealth of Pennsylvania state court has been
brought in an improper or inconvenient forum.

[Balance of Page Intentionally Left Blank]

 




20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

P.H. GLATFELTER COMPANY

 

 

By:
Name:  
Title:  


[Indemnitee Name]

 

[Signature Page to Indemnification Agreement]




21

 

--------------------------------------------------------------------------------

 

Annex A

SCHEDULE OF D&O INSURANCE POLICIES




22

 

--------------------------------------------------------------------------------

 

Annex B

Name and Address


[●]

[●]

 

 

23

 